NO. 07-04-0294-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  JANUARY 12, 2005

                         ______________________________


                            JOE W. NELSON, APPELLANT

                                           V.

                 LUBBOCK CENTRAL APPRAISAL DIST., APPELLEE


                       _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2000-732,542; HONORABLE SAM MEDINA, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      As assignee of Joe W. Nelson, appellant Samuel Brown Silverman perfected this

appeal from the trial court’s order granting claims to excess proceeds. By letter dated

November 30, 2004, this Court notified Silverman that appellant’s brief was due on or

before December 30, 2004, indicating that failure to comply might result in dismissal for
want of prosecution pursuant to Rule 38.8(a)(1) of the Texas Rules of Appellate Procedure.

Silverman did not respond and the brief remains outstanding.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with a directive of this Court. See Tex. R. App. P. 38.8(a)(1); 42.3(b) & (c).


                                          Don H. Reavis
                                            Justice




                                             2